Citation Nr: 1015197	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  04-28 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for depression with 
morphine addiction, claimed as secondary to service-connected 
hepatitis.

2.  Entitlement to an increased disability evaluation greater 
than 30 percent for service-connected hepatitis B, C, and D.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right ulnar release surgery performed in January 
2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 
1976 and from September 1976 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York.  

In September 2006, the Veteran testified at a hearing in 
support of his claims before the undersigned Acting Veterans 
Law Judge.  This case was remanded in August 2007 for further 
development.  

The Veteran, in an April 2003 Statement in Support of Claim, 
raised informal claims for secondary service connection for 
stomach problems, breathing problems, and blood in his stool.  
The veteran asserts that these problems are caused by the 
medicine which he is taking for his service connected 
hepatitis.  These claims have not been adjudicated and are 
referred to the RO for appropriate action.

Unfortunately, this appeal must be again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

The Veteran is entitled to substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In its August 2007 remand, Board specified that the Veteran 
was to be scheduled for three separate examinations.  
Additionally, the RO was to contact the Veteran to see if he 
was receiving any private medical care for the claimed 
disabilities.  

At the time of the August 2007 remand, the Veteran lived in 
Long Island City, New York.  In November 2007, he submitted a 
letter and still listed an address in Long Island City.  
However, in October 2008, an internal VA record indicated 
that the Veteran may have moved to Hampton, Virginia.  The RO 
later obtained treatment records from the Hampton VA Medical 
Center (VAMC), which verified that the Veteran had received 
treatment at that facility.  The latest date on the Hampton 
VAMC records was in April 2008.  Subsequently, the RO mailed 
all correspondence to an address on [redacted], in 
[redacted].  No replies were received.  In November 
2008, the Veteran was scheduled for three VA examinations, 
for which he failed to report.  However, these notices were 
also mailed to Hampton, Virginia.  A search for the Veteran's 
current address reveals that he no longer lives in Hampton, 
Virginia.  Rather, he currently lives in Brooklyn, New York, 
and has done so since at least July 2008.  

Accordingly, the evidence clearly reflects that the November 
2008 examination notice letters were not mailed to the 
Veteran's proper address of record.  38 C.F.R. § 3.1(q) 
(2009).  Therefore, there was not substantial compliance with 
the Board's August 2007 remand directives, as the Veteran 
apparently never received notice concerning his need to 
report for the three VA examinations.  Stegall, 11 Vet. App. 
at 268; Dyment, 13 Vet. App. at 146-47.  



Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ must use the Veteran's proper 
address, which is [redacted] 
[redacted] (assuming 
that notice of a new address has not been 
received in the interim), and re-schedule 
the Veteran for the examinations 
described below.  

2.  The Veteran should be contacted and 
requested to identify the names and dates 
of treatment for all health care 
providers who have diagnosed or treated 
him for a liver disorder, a right arm 
disorder, and a mental disorder.  After 
obtaining any necessary authorization 
from the Veteran, VA should obtain copies 
of any pertinent treatment records 
identified by the Veteran that have not 
been previously obtained.  

3.  The AOJ should attempt to obtain 
records for all treatment received by the 
Veteran at Bellevue Hospital and from Mt. 
Sinai Hospital.  The AOJ also should 
confirm whether or not a liver biopsy was 
conducted by VA in approximately October 
2006 and, if so, associate a copy of the 
report with the claims file.  

4.  Following the completion of the above 
development, the Veteran should be 
scheduled for a VA liver, gall bladder, 
and pancreas examination, for the purpose 
of ascertaining the current nature, 
extent, and severity of his service-
connected hepatitis B, C, and D.  The 
claims file must be made available to the 
examiner.  Any indicated tests, if any, 
should be conducted.  

5.  The Veteran also should be scheduled 
for a neurological examination of the 
right arm and hand.  The claims file must 
be made available to the examiner.  Any 
indicated tests, if any, should be 
conducted.  

As part of the examination, the examiner 
is specifically requested to provide an 
opinion as to whether the Veteran has 
additional right arm disability that is 
related to the right ulnar release 
surgery performed by VA in January 2000.  
If additional disability is present, the 
examiner is further requested to provide 
an opinion as to whether the additional 
disability was due to either 
(1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in treatment; or (2)  an event that 
was not reasonably foreseeable.  The 
examiner also should address whether 
there is any residual neuropathic pain 
and, if so, whether it is secondary to 
the surgical procedure.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

6.  Finally, the Veteran should be 
scheduled for a mental disorders 
examination.  The claims file must be 
made available to the examiner.  Any 
indicated tests, if any, should be 
conducted.  As part of the examination, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of at least 
50 percent or more) that any current 
psychiatric condition, including 
depression or morphine addiction, is (a) 
due to an event, injury, or disease in 
service, and/or (b) whether it was 
aggravated by the service-connected 
hepatitis.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

7.  After the above has been 
accomplished, the AOJ should readjudicate 
the claims in light of any additional 
evidence obtained.  If any disposition 
remains unfavorable, send the Veteran and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


